DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Blake A. Nickles on 4/7/2021.
The application has been amended as follows: 
1.	(Currently Amended) A method for fabricating an object, comprising:
(a) depositing a given layer of powder over a support plate in a powder bed, the support plate having a first release layer;
(b) fusing the given layer of powder in the powder bed to form a given fused region;
(c) depositing a subsequent layer of powder;
(d) repeating steps (b) and (c) until the object is formed in the powder bed; and
(e) separating the object from the support plate by melting or dissolving the first release
layer,
wherein
wherein separating the object from the support plate by dissolving the first release layer comprises submerging the object and the 

2.	(Currently Amended) The method of claim 1, wherein step (e) includes melting at a temperature that is at or above a a 

11.	(Currently Amended) The method of claim 1, wherein after step (e) a step of grinding is carried out remove 

13. - 20. (Canceled)
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or adequately suggest the method for fabricating an object as claimed. 
In particular, the closest prior art, Hovel (US 2012/0018115), as discussed in pp. 3-4 of the Non-Final Rejection dated 9/21/2020, teaches a process for producing a 3-dimensional component (i.e., object) by selective laser melting, comprising successively depositing and melting (i.e. fusing) layers of metal powder over a platform or support in a powder bath (i.e. over a support plate in a powder bed) until the component is formed in the powder bath, the platform or support having a separating layer (i.e. first release layer), and separating the finished component from the platform or support by melting the separating layer (i.e. first release layer) (Title, Abstract, [0042-[0044], [0048], [0053]-[0054], Fig. 1-9).
However, Hovel does not teach or adequately suggest wherein separating the object from the support plate by melting the first release layer comprises removing a residual release layer using electroplating. Hovel also does not disclose or adequately suggest separating the object from the 
Another close prior art, Simmons (EP 3167981), as discussed in p. 5 of the Non-Final Rejection dated 9/21/2020, teaches a method for manufacturing a component using selective laser sintering or selective laser melting, comprising depositing a given layer of powder over a manufacturing platform or plate (i.e. support plate) in a powder bed, the platform having a sacrificial structure (i.e. first release layer) formed thereon, melting/fusing the given layer of powder, depositing a subsequent layer of powder and repeating the depositing and melting/fusing steps until the component is additively manufactured, and separating the component from the platform by melting or dissolving the sacrificial structure (i.e. first release layer) (Abstract, [0013]-[0017], [0024], [0030], [0037], [0041]-[0046], Fig. 1).
However, Simmons does not teach or adequately suggest wherein separating the object from the support plate by melting the first release layer comprises removing a residual release layer using electroplating or wherein separating the object from the support plate by dissolving the first release layer comprising submerging the object and the support plate in a plating bath to undergo electrolysis, as required by claim 1.
Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-12 further limit the subject of claim 1 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734